 

Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made as of April 1, 2018,
between Sensus Healthcare, Inc., a Delaware corporation (together with its
subsidiaries, the “Company”) and Michael J. Sardano (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company, on the terms and conditions provided below; and

 

WHEREAS, this Agreement shall govern the employment relationship between
Executive and the Company and supersedes all previous agreements and
understandings with respect to such employment relationship.

 

The parties agree as follows:

 

1.            ENGAGEMENT.

 

The Company agrees to employ the Executive, and the Executive accepts such
employment, on the terms and conditions set forth in this Agreement, unless and
until such employment shall have been terminated as provided in this Agreement.

 

2.            TITLE AND DUTIES.

 

During his employment by the Company, the Executive shall render his services as
General Counsel and Director of Regulatory and Governance of the Company,
reporting directly to the Chief Executive Officer, shall perform duties
consistent with this position as the Board shall request, shall abide by Company
policies in effect from time to time, and shall devote his full business time
and best efforts to his duties hereunder and the business and affairs of the
Company (except during vacation periods and periods of illness or other
incapacity), except if an additional job or duty can have a positive effect on
the Company (i.e. Public Service, etc.). The Executive may engage in such other
pursuits, including, without limitation, personal legal and personal financial
affairs, as shall not interfere with the proper performance of his duties and
obligations hereunder, provided the Executive shall not serve on any other board
of directors of a public or private “for profit” company without the prior
consent of the Board. Executive will be based at the Company’s principal
headquarters facility currently located in Boca Raton, Florida, subject to
customary travel and business requirements.

 

3.           TERM.

 

(a)          This Agreement shall commence as of April 1, 2018 and shall
continue in effect up through and including the last day of the Company’s 2020
fiscal year (currently expected to be on or about December 31, 2020); provided
that the term of this Agreement shall automatically be extended for additional
successive one (1) year renewal terms unless at least six (6) months prior to
the expiration of the then current term, the Company or the Executive shall have
given written notice to the other party that this Agreement shall not be
extended beyond the then current term.

 



 

 

(b)          It is acknowledged and agreed that if this Agreement is not renewed
by the Company pursuant to Section 3(a) above, and not as a result of
Executive’s death, Disability, or Cause pursuant to Section 6(a) or 6(b) below,
such non-renewal by the Company will be deemed a termination without Cause
pursuant to Section 6(c) or 6(d) below (as applicable). In the event that
Executive’s employment with the Company ceases at the end of any term because
Executive (and not the Company) has given a non-renewal notice set forth in
Section 3(a) above, and not as a result of the occurrence of Good Reason
pursuant to Section 6(c) or 6(d) below, then such termination of employment
shall be treated as a voluntary termination by Executive without Good Reason.

 

4.          COMPENSATION.

 

(a)          Base Salary. Executive’s base salary as it may be increased from
time to time (“Base Salary”) shall be paid in accordance with the Company’s
normal payroll practices in effect from time to time. Executive’s Base Salary
shall initially be $145,000 per annum. Base Salary may be increased during the
term but may not be decreased, and the Board or the Compensation Committee of
the Board (the “Compensation Committee”) shall consider, on an annual basis, the
nature, extent and advisability, if any, of an increase in the Executive’s Base
Salary.

 

(b)          Annual Incentive Bonus. For each fiscal year of the Company that
ends during the term, Executive will be eligible to participate in the Company’s
annual incentive plan established and developed by the Compensation Committee,
as it may then be in effect (the “AIP”). Executive’s target annual bonus
opportunity (“Target Bonus”) will be $30,000 which Target Bonus may be increased
but not decreased from time to time in the Compensation Committee’s sole
discretion. Annual incentive payments will be based on achievement against goals
established for the senior executive officer group including Executive by the
Compensation Committee, in consultation with Executive.

 

(c)          Executive Stock Based Incentive Plan.

 

(i)          General. The Executive shall be eligible to participate in and
receive such equity incentive compensation as may be granted by the Compensation
Committee from time to time pursuant to the Company’s Executive Stock Based
Incentive Plan as such plan may then be in effect and as it may be amended or
superseded from time to time (the “Equity Plan”) and any other long-term
incentive plan for senior Company executives that the Board or Compensation
Committee may adopt in consultation with Executive.

 

(d)          Other. Future annual-cycle equity awards (which may include
performance conditions) to be granted to Executive under the Equity Plan will be
determined by the Compensation Committee in its discretion.

 

5.            BENEFITS.

 

(a)          Employer Benefit Plans. During the term, Executive will be eligible
to participate, on terms which are generally available to the other senior
executives of the Company and subject to the eligibility requirements of the
applicable Company plans as in effect from time to time, in the Company’s,
deferred compensation, medical, dental, vacation, and disability programs, and
other benefits, including a car allowance, generally available to the Company’s
senior executives from time to time.

 

2

 

 

(b)          Business Expenses. The Executive is authorized to incur and the
Company shall either pay directly or reimburse the Executive for ordinary and
reasonable expenses in connection with the performance of his duties hereunder,
including, without limitation, expenses for (A) transportation, (B) business
meals, (C) travel and lodging, and (D) similar items. The Executive agrees to
comply with Company policies with respect to reimbursement and record keeping in
connection with such expenses.

 

6.            TERMINATION OF EMPLOYMENT.

 

The employment of the Executive hereunder may be terminated by the Company at
any time, subject to the company providing the compensation and benefits in
accordance with the terms of this Section 6, which shall constitute the
Executive’s sole and exclusive remedy and legal recourse upon any such
termination of employment (and the Executive hereby waives and releases any and
all other claims against the Company and its parent entities, affiliates,
officers, directors and employees in such event).

 

(a)          Termination Due To Death Or Disability. In the event of the
Executive’s death, Executive’s employment shall automatically cease and
terminate ‘as of the date of death. If Executive becomes Disabled, the Company
may terminate Executive’s employment upon thirty (30) days written notice to
Executive. For purposes of this Agreement, the terms “Disabled” or “Disability”
means Executive’s inability, because of physical or mental illness or injury,
substantially to perform his duties hereunder as a result of physical incapacity
for a continuous period of at least four (4) months, and any dispute as to the
Executive’s incapacitation shall be resolved by an independent physician
selected by the Board and reasonably acceptable to the Executive, whose
determination shall be final and binding upon both the Executive and the
Company. In the event of the termination of employment due to Executive’s death
or Disability, Executive or his estate or legal representatives shall be
entitled to receive:

 

(i)           payment for all accrued but unpaid Base Salary as of the date of
Executive’s termination of employment;

 

(ii)          reimbursement for expenses incurred by the Executive pursuant to
Sections 5(b) hereof up to and including the date on which employment is
terminated;

 

(iii)         any earned benefits to which the Executive may be entitled as of
the date of termination pursuant to the terms of any compensation or benefit
plans to the extent permitted by such plans (with the payments described in
subsections (i) through (iii) above collectively called the “Accrued Payments”);

 

(iv)         any annual incentive bonuses earned but not yet paid for any
completed full fiscal year immediately preceding the employment termination
date;

 

(v)          if employment termination occurs prior to the end of any fiscal
year, a pro rata annual incentive bonus for such fiscal year in which employment
termination occurs (based on actual business days in such fiscal year prior to
such employment termination, divided by the total annual business days)
determined and paid based on actual performance achieved for that fiscal year
against the performance goals for that fiscal year; and

 

3

 

 

(b)          Termination For Cause. The Company may, by providing written notice
to Executive, terminate Executive’s employment for Cause. The term “Cause” for
purpose of this Agreement shall mean:

 

(i)           Executive’s conviction of, or entrance of a plea of guilty or nolo
contendere to, a felony under federal law or state law; or

 

(ii)          fraudulent conduct by Executive in connection with the business
affairs of the Company; or

 

(iii)          theft, embezzlement, or other criminal misappropriation of funds
by Executive (other than good faith expense account disputes or de minimis
amounts); or

 

(iv)         Executive’s willful refusal to materially perform his executive
duties hereunder; or

 

(v)          Executive’s willful misconduct, which has, or would have if
generally known, a materially adverse effect on the business or reputation of
the Company; or

 

(vi)          The Executive’s willful breach of any material employment policy
of the Company, including, but not limited to, conduct relating to falsification
of business records, violation of the Company’s Code of Business Conduct and
Ethics, harassment, creation of a hostile work environment, excessive
absenteeism, insubordination, violation of the Company’s policy on drug and
alcohol use, or violent acts or threats of violence; or

 

(vii)        Executive’s material breach of a covenant, representation, warranty
or obligation of Executive under this Agreement.

 

For purposes of this Section 6(b), an act or failure to act shall be considered
“willful” only if done or omitted to be done without a good faith reasonable
belief that such act or failure to act was in the best interests of the Company.

 

Any determination of Cause by the Company will be made by a resolution approved
by a majority of the members of the Board, provided that no such determination
may be made until Executive has been given written notice detailing the specific
event constituting such Cause and a period of thirty (30) days following receipt
of such notice to cure such event (if susceptible to cure), and, if such event
is not curable or is not cured, an opportunity to appear before the Board (with
legal counsel if so requested in writing by Executive) to discuss the specific
circumstances alleged to give rise to the Cause event. Subject to Executive’s
right to cure and/or appear before the Board, if Executive’s employment is
terminated for Cause, the termination shall take effect on the effective date of
such termination as specified in the written notice of such termination
delivered to Executive.

 

In the event of the termination of Executive’s employment hereunder by the
Company for Cause, then Executive shall be entitled to receive payment of the
Accrued Payments.

 

4

 

 

If the Company attempts to terminate Executive’s employment pursuant to this
Section 6(b) and it is ultimately determined that the Company lacked Cause, the
provisions of Section 6(c) or Section 6(d) (as applicable) shall apply and
Executive shall be entitled to receive the payments set forth under Section 6(c)
or Section 6(d) (as applicable).

 

(c)          Termination without Cause or for Good Reason. The Company may
terminate Executive’s employment hereunder without Cause at any time, by
providing Executive 30 days’ prior written notice of such termination. Such
notice shall specify the effective date of the termination of Executive’s
employment. The Executive may terminate his employment for Good Reason by
providing 30 days’ prior written notice to the Company. In the event of the
termination of Executive’s employment under this Section 6(c) without Cause or
by the Executive for Good Reason, in each case prior to or more than 12 months
following a Change-in-Control (as defined in the Company’s Equity Plan), then
Executive shall be entitled to:

 

(i)           payment of the Accrued Payments;

 

(ii)          a separation allowance, payable in equal installments in
accordance with normal payroll practices over a 12 month period beginning
immediately following the date of termination, equal to one (1) times the sum of
(x) Executive’s then Base Salary and (y) the Executive’s then Target Bonus;

 

(iii)         any annual incentive bonuses earned but not yet paid for any
completed full fiscal year immediately preceding the employment termination
date;

 

(iv)          if employment termination occurs prior to the end of any fiscal
year, a pro rata annual incentive bonus for such fiscal year in which employment
termination occurs (based on actual business days in such fiscal year prior to
such employment termination, divided by total the annual business days)
determined and paid based on actual performance achieved for such fiscal year
against the performance goals for that fiscal year;

 

(v)          the Company shall arrange for the Executive to continue to
participate (through COBRA or otherwise), on substantially the same terms and
conditions as in effect for the Executive (including any required contribution)
immediately prior to such termination, in the medical, dental, disability and
life insurance programs provided to the Executive pursuant to Section 5(a)
hereof until the earlier of (i) the end of the 12 month period beginning on the
effective date of the termination of Executive’s employment hereunder, or (ii)
such time as the Executive is eligible to be covered by comparable benefit(s) of
a subsequent employer. The foregoing of this Section 6(c)(v) is referred to as
“Benefits Continuation”. The Executive agrees to notify the Company promptly if
and when he begins employment with another employer and if and when he becomes
eligible to participate in any benefit or other welfare plans, programs or
arrangements of another employer;

 

(vi)         all of Executive’s then-outstanding equity awards in any Equity
Plan will vest in full.

 

For purposes of this Agreement, the term “Good Reason” means, without
Executive’s written consent:

 

(vii)        a reduction by the Company in Executive’s Base Salary or Target
Bonus as in effect from time to time; or

 

5

 

 

(viii)       the Board materially reduces (including as a result of any
co-sharing of responsibilities arrangement), other than during any period of
illness or incapacity, Executive’s authority, responsibilities. or duties such
that Executive no longer has the title of, or serves or functions as the General
Counsel and Director of Regulatory and Governance of the Company (provided that
it is understood that a Change-in-Control or going private event will not
constitute Good Reason); or

 

(ix)          the Company requiring Executive to be based at a location in
excess of fifty (50) miles from the location of the Company’s principal
executive office as of the effective date of this Agreement, except for required
travel on Company business; or

 

(x)          the Company fails to obtain the written assumption of its
obligations under this Agreement by a successor not later than the consummation
of a merger, consolidation or sale of the Company; or

 

(xi)          a material breach by the Company of its obligations under this
Agreement, which, in each of subsections (i) through (vi) above, is not remedied
by the Company within 30 days of receipt of written notice of such event or
breach delivered by Executive to the Company; provided, that the Executive may
only exercise his right to terminate this Agreement for Good Reason within the
120 day period immediately following the occurrence of any of the events
described in subsections (i) through (vi) above.

 

(d)          Termination of Employment without Cause or for Good Reason
following a Change-in-Control. If the Company terminates Executive’s employment
without Cause upon 30 days’ prior written notice or Executive terminates his
employment for Good Reason by providing 30 days’ prior written notice to the
Company, in each case within 12 months following a Change-in-Control (as defined
in the Company’s Equity Plan), the Company will provide to Executive:

 

(i)           payment of the Accrued Payments;

 

(ii)          a lump sum separation allowance equal to two (2) times the sum of
(x) Executive’s then Base Salary and (y) Executive’s then Target Bonus;

 

(iii)         any annual incentive bonuses earned but not yet paid for any
completed full fiscal year immediately preceding the employment termination
date;

 

(iv)         if employment termination occurs prior to the end of any fiscal
year, a pro rata annual incentive bonus for such fiscal year in which employment
termination occurs (based on actual business days in such fiscal year prior to
such employment termination, divided by the total annual business days)
determined and paid based on actual performance achieved for such fiscal year
against the performance goals for that fiscal year;

 

(v)          Benefit Continuation until the earlier of 24 months after
termination of employment or such time as Executive is eligible to be covered by
comparable benefit(s) of a subsequent employer. The Executive agrees to notify
the Company promptly if and when he begins employment with another employer and
if and when he becomes eligible to participate in any benefit or other welfare
plans, programs or arrangements of another employer;

 

6

 

 

(vi)         all of Executive’s then-outstanding equity awards in any Equity
Plan will vest in full.

 

(e)          Voluntary Termination by the Executive without Good Reason. In the
event Executive terminates his employment without Good Reason, he shall provide
90 days’ prior written notice of such termination to the Company. Upon such
voluntary termination, the Executive will be entitled to the Accrued Payments.
Without limiting all other rights and remedies of the Company under this
Agreement, a termination of employment by the Executive without Good Reason will
not constitute a breach by the Executive of this Agreement.

 

(f)          Resignation from all Boards. Upon any termination or cessation of
Executive’s employment with the Company, for any reason, Executive agrees
immediately to resign, and any notice of termination or actual termination or
cessation of employment shall act automatically to effect such resignation, from
any position on the Board and on any board of directors of any subsidiary or
affiliate of the Company.

 

(g)          Release of Claims as Condition. The Company’s obligation to pay the
separation allowance and provide all other benefits and rights referred to in
this Section 6 and in Section 4(d) above shall be conditioned upon the Executive
having delivered to the Company an executed full and unconditional release (that
is not subject to revocation) of claims against the Company, its parent
entities, affiliates, employee benefit plans and fiduciaries, officers,
employees, directors, agents and representatives satisfactory in form and
content to the Company’s counsel.

 

(h)          No Mitigation. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement, nor shall
the amount of any payment hereunder be reduced by any compensation earned by
Executive as a result of subsequent employment.

 

7.            INDEMNIFICATION.

 

(a)          Provided that the Executive has not been terminated for “Cause” as
defined herein, the Company shall indemnify, defend and hold the Executive
harmless, to the maximum extent permitted by law, against all judgments, fines,
amounts paid in settlement and all reasonable expenses, including attorneys’
fees incurred by the Executive, in connection with the defense of, or as a
result of, any action or proceeding (or any appeal from any action or
proceeding) in which the Executive is made or is threatened to be made a party
by reason of the fact that the Executive is or was an officer or director of the
Company, regardless of whether such action or proceeding is one brought by or in
the right of the Company. Each of the parties hereto shall give prompt notice to
the other of any action or proceeding from which the Company is obligated to
indemnify, defend and hold harmless the Executive of which it or he (as the case
may be) gains knowledge.

 

(b)          The Company agrees that the Executive shall be covered and insured
up to the full limits provided by all directors’ and officers’ insurance which
the Company then maintains to indemnify its directors and officers (and to
indemnify the Company for any obligations which it incurs as a result of its
undertaking to indemnify its officers and directors), subject to applicable
deductibles and to the terms and conditions of such policies.

 

7

 

 

8.            ENFORCEABILITY.

 

It is the intention of the parties that the provisions of this Agreement shall
be enforced to the fullest extent permissible under the laws and public policies
of each state and jurisdiction in which such enforcement is sought, but that the
unenforceability (or the modification to conform with such laws or public
policies) of any provisions hereof, shall not render unenforceable or impair the
remainder of this Agreement. Accordingly, if any provision of this Agreement
shall be determined to be invalid or unenforceable, either in whole or in part,
this Agreement shall be deemed amended to delete or modify, as necessary, the
offending provisions and to alter the balance of this Agreement in order to
render the same valid and enforceable to the fullest extent permissible.

 

9.            ASSIGNMENT.

 

This Agreement is personal in nature to the Company and the rights and
obligations of the Executive under this Agreement shall not be assigned or
transferred by the Executive. This Agreement and all of the provisions hereof
shall be binding upon, and inure to the benefit of, the parties hereto and their
successors (including successors by merger, consolidation, sale or similar
transaction, permitted assigns, executors, administrators, personal
representatives, heirs and distributees).

 

10.          NON-DISCLOSURE; NON-SOLICITATION; COOPERATION.

 

(a)          The Executive shall not, at any time during or following the period
of employment, disclose, use, transfer or sell, except in the course of such
employment, any confidential information or proprietary data of the Company or
its affiliates so long as such information or data remains confidential and has
not been disclosed or is not otherwise in the public domain, except as required
by law or pursuant to legal process or in connection with an administrative
proceeding before a governmental agency. The Company and the Executive agree
that the Executive’s obligations under this Section 10 (a) shall not apply if
(1) any disclosure by the Executive is made with the express written permission
of the Company or (2) if the Executive can show by legal evidence that it was
lawfully received by the Executive from a third party who is not or was not
bound, at the time the information was conveyed to Executive, by any
confidential relationship or obligation to the Company.

 

(b)          The Executive agrees that, for a period of twelve (12) months after
the termination or cessation of the Executive’s employment with the Company for
any reason, the Executive will not:

 

(i)           directly or indirectly solicit, attempt to hire, or hire any
employee of the Company (or any person who may have been employed by the Company
during the last year of the Executive’s employment with the Company), or assist
in such hiring by any other person or business entity or encourage, induce or
attempt to induce any such employee to terminate his or her employment with the
Company; or

 

(ii)          take action intended to encourage any vendor or supplier of the
Company to cease to do business with the Company or materially reduce the amount
of business the vendor or supplier does with the Company; or

 

8

 

 

(iii)         materially disparage the Company.

 

(c)          Executive agrees to cooperate with the Company, during the term of
this Agreement and at any time thereafter (including following Executive’s
termination of employment for any reason), by making himself reasonably
available to testify on behalf of the Company in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, in any such action, suit, or proceeding, by providing
information and meeting and consulting with the Board or its representatives or
counsel, or representatives or counsel to the Company, as requested; provided,
however that it does not materially interfere with his then current professional
activities. The Company agrees to reimburse Executive for all reasonable
expenses actually incurred in connection with his provision of testimony or
assistance.

 

11.          NON-COMPETITION AGREEMENT.

 

The Executive agrees that throughout the term of his employment, and for a
period of twelve (12) months after termination or cessation of employment for
any reason, he will not engage in, participate in, carry on, own, or manage,
directly or indirectly, either for herself or as a partner, stockholder,
investor, officer, director, employee, agent, independent contractor,
representative or consultant of any person, partnership, corporation or other
enterprise, in any “Competitive Business” in any jurisdiction in which the
Company actively conducts business. For purposes of this Section 11,
“Competitive Business” means “Any and all Therapeutic Devices treating various
skin disorders such as skin cancer, keloids and psoriasis.”

 

The Executive’s engaging in the following activities will not be deemed to be
engaging or participating in a Competitive Business: (i) passive ownership of
less than 2% of any class of securities of a company; and (ii) engaging or
participating solely in a noncompetitive business of an entity which also
separately operates a business which is a “Competitive Business”.

 

The Executive acknowledges, with the advice of legal counsel, that he
understands the foregoing provisions of this Section 11 and that these
provisions are fair, reasonable, and necessary for the protection of the
Company’s business.

 

12.          TAXES.

 

(a)          All payments to be made to and on behalf of the Executive under
this Agreement will be subject to required withholding of federal, employment
and excise taxes, and to related reporting requirements.

 

(b)          Limitation on Parachute Payments. In the event that the payment and
other benefits provided for in this Agreement or otherwise payable to Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) but for this Section 12(b), would be subject to the excise tax
imposed by Section 4999 of the Code, then Executive’s payments and benefits will
be either:

 

(i)           delivered in full, or

 

(ii)          delivered as to such lesser extent which would result in no
portion of such severance benefits being subject to excise tax under Section
4999 of the Code,

 

9

 

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code.

 

If a reduction in severance and other payments and benefits constituting
“parachute payments” is necessary so that benefits are delivered to a lesser
extent, reduction will occur in the following order: (i) reduction of cash
payments; (ii) cancellation of awards granted “contingent on a change in
ownership or control” (within the meaning of Code Section 280G), (iii)
cancellation of accelerated vesting of equity awards, and (iv) reduction of
employee benefits. Within any such category of payments and benefits (that is,
(i), (ii), (iii) or (iv)), a reduction shall occur first with respect to amounts
that are not Deferred Payments and then with respect to amounts that are. In the
event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting will be cancelled in the reverse order of
the date of grant of Executive’s equity awards.

 

Any determination required under this Section 12(b) will be made in writing by
the Company’s independent public accountants engaged by the Company for general
audit purposes immediately prior to the Change in Control (the “Accountants”),
whose good faith determination will be conclusive and binding upon Executive and
the Company for all purposes. If the independent registered public accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, or if such firm
otherwise cannot perform the calculations, the Company shall appoint a
nationally recognized independent registered public accounting firm to make the
determinations required hereunder. For purposes of making the calculations
required by this Section 12(b), the Accountants may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this section.

 

(c)          Section 409A. If any provision of this Agreement (or any award of
compensation or benefits provided under this Agreement) would cause Executive to
incur any additional tax or interest under Section 409A of the Code, the Company
shall reform such provision to comply with Section 409A and agrees to maintain,
to the maximum extent practicable without violating Section 409A of the Code,
the original intent and economic benefit to Executive of the applicable
provision. The Company shall not accelerate the payment of any deferred
compensation in violation of Section 409A of the Code and, to the extent
required under Section 409A, the Company shall delay the payment of any deferred
compensation for six months following Executive’s termination of employment.
When used in connection with any payments subject to Section 409A required to be
made hereunder, the phrase “termination of employment” and correlative terms
shall mean separation from service as defined in Section 409A. Unless such
payments are otherwise exempt from Section 409A, any reimbursements or in-kind
benefits provided under this Agreement shall be administered in accordance with
Section 409A, such that: (a) the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during one year shall not affect the expenses
eligible for reimbursement or the in-kind benefits provided in any other year;
(b) reimbursement of eligible expenses shall be made on or before December 31 of
the year following the year in which the expense was incurred; (c) Executive’s
right to reimbursement or in-kind benefits shall not be subject to liquidation
or to exchange for another benefit; and, (d) if the payment of any deferred
compensation shall be payable at any time within a period that overlaps two
calendar years, payment shall be made in the second of the two years. For
purposes of Section 409A, Executive’s right to receive any installment payments
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments..

 

10

 

 

13.          SURVIVAL.

 

Anything in Section 6 hereof to the contrary notwithstanding, the provisions of
Section 7 through 15 shall survive the expiration or termination of this
Agreement, regardless of the reasons therefor.

 

14.          NO CONFLICT: REPRESENTATIONS AND WARRANTIES.

 

The Executive represents and warrants that (i) the information (written and
oral) provided by the Executive to the Company in connection with obtaining
employment with the Company or in connection with the Executive’s former
employments, work history, circumstances of leaving former employments, and
educational background, is true and complete, (ii) he has the legal capacity to
execute and perform this Agreement, (iii) this Agreement is a valid and binding
obligation of the Executive enforceable against him in accordance with its
terms, (iv) the Executive’s execution, delivery or performance of this Agreement
will not conflict with or result in a breach of any agreement, understanding,
order, judgment or other obligation to which the Executive is a party or by
which he may be bound, written or oral, and (v) the Executive is not subject to
or bound by any covenant against competition, non-disclosure or confidentiality
obligation, or any other agreement, order, judgment or other obligation, written
or oral, which would conflict with, restrict or limit the performance of the
services to be provided by him hereunder. The Executive agrees not to use, or
disclose to anyone within the Company, at any time during his employment
hereunder, any trade secrets or any confidential information of any other
employer or other third party. Executive has provided to the Company a true copy
of any non-competition obligation or agreement to which he may be subject.

 

15.          MISCELLANEOUS.

 

(a)           Notices. All notices hereunder shall be given in writing, by
personal delivery, nationally-recognized overnight courier (such as UPS or
Federal Express), or prepaid registered or certified mail, return receipt
requested, to the addresses of the proper parties as set forth below:

 

TO THE EXECUTIVE:

 

Joseph C. Sardano

Sensus Healthcare, Inc.
851 Broken Sound Parkway NW #215
Boca Raton, FL 33487

 

TO THE COMPANY:

 

Sensus Healthcare, Inc.
851 Broken Sound Parkway NW #215
Boca Raton, FL 33487
Attention: Chief Financial Officer

 

11

 

 

Any notice given as set forth above will be deemed given on the business day
sent when delivered by hand during normal business hours, on the business day
after the business day sent if delivered by a nationally recognized overnight
courier, or on the third business day after the business day sent if delivered
by registered or certified mail, return receipt requested.

 

(b)          Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida applicable to contracts made
and to be wholly performed in that state without regard to its conflicts of laws
provisions or principles.

 

(c)          Jurisdiction. (i) In any suit, action or proceeding seeking to
enforce any provision of this Agreement or for purposes of resolving any dispute
arising out of or related to this Agreement, the Company and the Executive each
hereby irrevocably consents to the exclusive jurisdiction of any federal court
located in the State of Florida, Palm Beach County, or any of the state courts
of the State of Florida located in Palm Beach County; (ii) the Company and the
Executive each hereby waives, to the fullest extent permitted by applicable law,
any objection which it or he may now or hereafter have to the laying of venue of
any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum; (iii) process in any such suit, action or proceeding may be
served on either party anywhere in the world, whether within or without the
jurisdiction of such court, and, without limiting the foregoing, each of the
Company and the Executive irrevocably agrees that service of process on such
party, in the same manner as provided for notices in Section 15(a) above, shall
be deemed effective service of process on such party in any such suit; action or
proceeding; (iv) WAIVER OF JURY TRIAL: EACH OF THE COMPANY AND THE EXECUTIVE
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDINGS ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT; and (v) Limitation on Damages: the parties agree
that there will be no punitive damages payable as a result of or in connection
with any claim, matter or breach under or related to this Agreement or the
transactions contemplated by this Agreement, and each of the parties agrees not
to request punitive damages. Notwithstanding the foregoing of this Section, each
of the parties agrees that prior to commencing any claims for breach of this
Agreement (except to pursue injunctive relief) to submit, for a period of sixty
(60) days, to voluntary mediation before a jointly selected neutral third party
mediator under the auspices of JAMS, Miami, Florida, Resolutions Center (or any
successor location), pursuant to the procedures of JAMS Mediation Rules
conducted in the State of Florida (however, such mediation or obligation to
mediate shall not suspend or otherwise delay any termination or other action of
the Company or affect the Company’s other rights).

 

(d)          Headings. The Section headings contained in this Agreement are for
convenience of reference only and are not intended to determine, limit or
describe the scope or intent of any provision of this Agreement.

 

(e)          Number and Gender. Whenever in this Agreement the singular is used,
it shall include the plural if the context so requires, and whenever the
feminine gender is used in this Agreement, it shall be construed as if the
masculine, feminine or neuter gender, respectively, has been used where the
context so dictates, with the rest of the sentence being construed as if the
grammatical and terminological changes thereby rendered necessary have been
made.

 

12

 

 

(f)          Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes any prior or contemporaneous understandings and agreements, written
or oral, between and among them respecting such subject matter.

 

(g)          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but both of which taken together shall
constitute one instrument.

 

(h)          Amendments. This Agreement may not be amended except by a writing
executed by each of the parties to this Agreement.

 

(i)           No Waiver. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer as may be specifically
designated by the Board, No waiver by either party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

13

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 



MICHAEL J. SARDANO   SENSUS HEALTHCARE, INC.         /s/ Michael J. Sardano  
By:

/s/ Arthur Levine

    Name: Arthur Levine Date: April 1, 2018   Title:   Chief Financial Officer  
        Date: April 1, 2018

 

14